c
Case: 1:20-cv-04515 Document #: 1 Filed: 08/03/20 Page 1 of 27 PagelD #:1 Sh

(If you need additional space for ANY section, please attach an additional sheet and reference that section.]

 

iVED

UNITED STATES DISTRICT COURT REECE!
FOR THE NORTHERN DISTRICT OF ILLINOIS uv
AUG 03 2020

 

 

 

 

 

<(ire MNQEZ. ) THOMAS G. BRUTON
) CLERK, U.S. DISTRICT COURT
)
)
Plaintiff(s), ) Case Number:
)
Vv. y ---— __ oe
Ceniteal vPoese Her  )
) 1:20-cv-04515
1GAvwwe Logistics CLG ) Judge Marvin E. Aspen
) Magistrate Judge Jeffrey Cummings
Defendant(s). )

COMPLAINT OF EMPLOYMENT DISCRIMINATION

1. This is an action for employment discrimination.
2. The plaintiffis_ \AGtUiss “Donunguéz. ___of the
county of _ Lalcé in the state of Sn sSDuanyA
3. The defendant is Geween\ EyPpese /AlL/Teamanlé Logistics U6 whose
street address is RBULA Amoéeo AD
(city) CHAMASsHon) (county) Teok (tate) “3-4 (ZIP) eH lo
(Defendant’s telephone number) (2/5 )-_7IA-2U CS
4. The plaintiff sought employment or was employed by the defendant at (street address)

ABUL2A Amoce 2b (city) CHamasadlod

(county) Cook (state) (ZIP code) L6GH LO |
7.1

Case: 1:20-cv-04515 Document #: 1 Filed: 08/03/20 Page 2 of 27 PagelD #:2

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

The plaintiff [check one box]

(a) OO was denied employment by the defendant.

(b) O was hired and is still employed by the defendant.

(c) was employed but is no longer employed by the defendant.

The defendant discriminated against the plaintiff on or about, or beginning on or about,

(month) \c ily , (day) ay (year) ROT -

(Choose paragraph 7.1 or 7.2, do not complete both.)

(a) The defendant is not a federal governmental agency, and the plaintiff
[check one box] Ohas Wfias not filed a charge or charges against the defendant

asserting the acts of discrimination indicated in this complaint with any of the
following government agencies:
(i) 0 the United States Equal Employment Opportunity Commission, on or about
(month) ——————s (day) (year)
(ii) the Illinois Department of Human Rights, on or about
(month) (day) (year)
(b) Ifcharges were filed with an agency indicated above, a copy of the charge is

attached. J Yes, No, but plaintiff will file a copy of the charge within 14 days.

It is the policy of both the Equal Employment Opportunity Commission and the Illinois
Department of Human Rights to cross-file with the other agency all charges received. The

plaintiff has no reason to believe that this policy was not followed in this case.
Case: 1:20-cv-04515 Document #: 1 Filed: 08/03/20 Page 3 of 27 PagelD #:3

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

defendant asserting the acts of discrimination indicated in this court complaint.
O Yes (month) (day) (year)
(1) No, did not file Complaint of Employment Discrimination
(b) The plaintiff received a Final Agency Decision on (month)
(day)______— (year)
(c) Attached is a copy of the
(i) Complaint of Employment Discrimination,
O Yes O No, butacopy will be filed within 14 days.
Gi) Final Agency Decision

O] Yes 1 NO, but acopy will be filed within 14 days.

(Complete paragraph 8 only if defendant is not a federal governmental agency.)

(a) O the United States Equal Employment Opportunity Commission has not
issued a Notice of Right to Sue.

(b) O the United States Equal Employment Opportunity Commission has issued
a Notice of Right to Sue, which was received by the plaintiff on
(month) (may (day) 7 (year) LOA acopy of which

Notice is attached to this complaint.

The defendant discriminated against the plaintiff because of the plaintiff's [check only

those that apply):
10.

11.

12.

Case: 1:20-cv-04515 Document #: 1 Filed: 08/03/20 Page 4 of 27 PagelD #:4

{If you need additional space for ANY section, please attach an additional sheet and reference that section.]

(c) EM Disability (Americans with Disabilities Act or Rehabilitation Act)

(d) O National Origin (Title VII of the Civil Rights Act of 1964 and 42 U.S.C. §1981).
(e) O Race (Title VII of the Civil Rights Act of 1964 and 42 U.S.C. §1981).

(f) OF Religion (Title VII of the Civil Rights Act of 1964)

(g) C Sex (Title VII of the Civil Rights Act of 1964)

If the defendant is a state, county, municipal (city, town or village) or other local
governmental agency, plaintiff further alleges discrimination on the basis of race, color, or

national origin (42 U.S.C. § 1983).

Jurisdiction over the statutory violation alleged is conferred as follows: for Title VII
claims by 28 U.S.C.§1331, 28 U.S.C.§1343(a)(3), and 42 U.S.C.§2000e-5(f)(3); for 42
U.S.C.§1981 and §1983 by 42 U.S.C.§1988; for the ADA by 42 U.S.C.§12117; for the

Rehabilitation Act, 29 U.S.C. § 791; and for the ADEA, 29 U.S.C. § 626(c).

The defendant [check only those that apply|
(a) O failed to hire the plaintiff.

(b) 0 terminated the plaintiff's employment.

(c) O failed to promote the plaintiff.

(d) O failed to reasonably accommodate the plaintiff's religion.
(e) (WY failed to reasonably accommodate the plaintiff's disabilities.

(f} 1 failed to stop harassment;
13.

14.

15.

16.

Case: 1:20-cv-04515 Document #: 1 Filed: 08/03/20 Page 5 of 27 PagelD #:5

[if you need additional space for ANY section, please attach an additional sheet and reference that section.]

 

 

 

 

The facts supporting the plaintiff's claim of discrimination are as follows:

— was “Duag nosed Wry A Sle £Piue Dis020Ge. “ke. wabz
AgeactwresT To Sfale tee THE ouneg “To Move
am Po ecaserr Positions, “Ta Alto mmopare My
slcgP_ Decetse. Howeyee WWEFees Tay HlaPRen
“3 Was Fieéd.

[AGE DISCRIMINATION ONLY] Defendant knowingly, intentionally, and willfully

discriminated against the plaintiff.

The plaintiff demands that the case be tried by a jury. Yes No

THEREFORE, the plaintiff asks that the court grant the following relief to the plaintiff
[check only those that apply]

(a) () Direct the defendant to hire the plaintiff.

(b) C1 Direct the defendant to re-employ the plaintiff.

(c) O Direct the defendant to promote the plaintiff.

(d) 1 Direct the defendant to reasonably accommodate the plaintiff's religion.

(e) C] Direct the defendant to reasonably accommodate the plaintiff's disabilities.
Case: 1:20-cv-04515 Document #: 1 Filed: 08/03/20 Page 6 of 27 PagelD #:6

{if you need additional space for ANY section, please attach an additional sheet and reference that section.]

 

 

 

(g) If available, grant the plaintiff appropriate injunctive relief, lost wages,
liquidated/double damages, front pay, compensatory damages, punitive
damages, prejudgment interest, post-judgment interest, and costs, including
reasonable attorney fees and expert witness fees.

(h) 1 Grant such other relief as the Court may find appropriate.

Mra 2D

(Plaintiff's signature)

 

MME) Domine.
(Plaintiffs name) v

lolls aay ave
(Plaintiff's street address)

(City) Hanno (State) ha) (ZIP) Ub 320

 

(Plaintiff's telephone number) (4 _)- 5 76-4 75-7

Date: g- S-PO

 
Case: 1:20-cv-04515 Document #: 1 Filed: 08/03/20 Page 7 of 27 PagelD #:7

periods of hypersomnclence or fatigue,

DR MUHAMMAD NAJJAR
Attending physician, Sleep Medicine
Signed: 01/28/2020 08:26
Case: 1:20-cv-04515 Document #: 1 Filed: 08/03/20 Page 8 of 27 PagelD #:8

LOCAL TITLE: POLYSCMNCGRAPHY REPORT: COMINGUEZ, MELVIN
STANDARD TITLE: SLEEP MEDICINE DIAGNOSTIC STUDY REPORT

DATE GF NOTE: JAN 27, 2020@14:57 ENTRY DATE: JAN 27, 2020@14:58:07
AUTHCR: ALIKHWAN, MAHDI A EXP COSIGNER;
URGENCY: STATUS: COMPLETED

Bolysomnography Report
Please refer to Vista Imaging for final report.
Polysomnography conducced on night cf dan 23,2020

The study was performed with a sleep technologist in attendance for the entire
tast period.

Tetal Recordirg Time: 380.5 min

Procedure: .

Titration/Therapeutic : Pelysomncegraphy (PSG}; initiation of continucus
positive airway pressure therapy or bilevel ventilation. The following
parameters were monitored: frontal, central and occipital EEG, electrooculcgram
ECG}, submentalis EMG, nasal and oral airflow, anterior tibialis EMG, body
position and ECG. Additionally, thoracic and abdominal movements were recorded
by inductance PSG. Oxygen saturation (Sp02} was monitored using a pulse
oximeter; The tracing was scored using 30 second epochs. Hypopneas were scored
ger AASM definition (33 desaturation}.

indication for the study:
The patient is known to have moderate OSA, diagnosed in July, 2019, not

compliant te APAP. He was referred for sleep titration study due to excessive
daytime sleepiness despite APAP use.

Past Medical History:
HIN, hyperlipidemia and mederate OSA.
Medications:

Lesartan, Sildenafil Citrate Erythromycin tcp soln Micenazcle Nitrate Top Pwder
Terbinafine Hcl Cream Amlodipine besylate, and Acetaminophen

Diagnosis:

1.647.33 Obstructive sieep apnea Adnit

impression:

This was a therapeutic CPAP titration to evaluate efficacy ef this patient's
current therapy. Prior to this test, the patient was put on Autc CPAP 5-20 cm

H20. CPAP was titrated from 5 tc 19 cm H20. On CPAP 19, snoring persisted the
lowest oxygen saturation was 98%.

Recommendations
Case: 1:20-cv-04515 Document #: 1 Filed: 08/03/20 Page 9 of 27 PagelD #:9

_ NRT eee
en ne re -——

MEDICAL RECORD | CONSULTATION SHEET
\OMINGUEZ ,MELVIN A SC LESS THAN 50%
‘XX-XX-2833 | 04/03/1965 (Age: 54) SC VETERAN
1116 RAY AVE
IAMMOND INDIANA 46320 Phone: (219)576-4757 Cell: (219)576-4757

Fe en ee

TT

eee nme en

Requesting Facility: CROWNPOINT CL,IN (EFF.

= ==

Current Primary Care Provider: MUKOSKI,NADA
Current Primary Care Team: ABJ/PACT 8

——a ee eee Se

 

 

REASON FOR REQUEST: (Complaints and findings)
Tele-Sleep Referral

Is this consult for suspected sleep apnea? Yes.

Has the patient had a Sleep Screening Study or Polysomnography within the
last

3 years?

Yes.Date of test: 7/2019

Please describe symptoms:
Snoring: YES

Daytime sleepiness: YES
Hypertension: YES

CVA:NO

Heart Failure:NO

Atrial fibrillation:NO
Body mass index > 30: NO
Additional information:

Relevant History and Reason for Referral: Veteran requested to speak to a

== ——— — ae ee ee ee SS SS SS

AUTHOR & TITLE:

nnn ee enn nnn nna Tg

Sci erred NDTIS IIURIIIE DIOR CRD NCS CSS at
Case: 1:20-cv-04515 Document #: 1 Filed: 08/03/20 Page 10 of 27 PagelD #:10

-——— ce
eee ee ee a —_

eee a ee ee EES SSS SBE SST SSS SS SSS SSS ST

 

MEDICAL RECORD | CONSULTATION SHEET
JOMINGUEZ ,MELVIN A SC LESS THAN 50%
XXX-XX-2833 04/03/1965 (Age: 54) SC VETERAN

 

 

 

Reason For Request continued.

Pulmonary MD in regards to his sleep apnea and his treatment.

a I

en eT

REQUESTED BY: PLACE : URGENCY:
MUKOSKI,NADA Consultant's choice Routine

md

(Pager: ) SERVICE RENDERED AS: CLINICALLY IND. DATE:
(Phone: ) Outpatient Jul 31, 2019

ewe ee ee ee ee eee eee eee

ce

CONSULTATION NOTE #44277994

LOCAL TITLE: PULMONARY TELE-SLEEP CONSULT
STANDARD TITLE: SLEEP MEDICINE CONSULT

DATE OF NOTE: AUG 21, 2019@09:21 ENTRY DATE: AUG 21, 2019@09:22:01
AUTHOR: SUNKARA, SAT EXP COSIGNER:
URGENCY: STATUS: COMPLETED

MAIN COMPLAINT: EDS

HISTORY OF PRESENT ILLNESS:

Pt is a 54 y/o M with hx of HTN, HLD states OSA screening prompted when falling
asleep at wheel. Patient works aS a truck driver. States he usually has to take
multiple energy drinks to stay awake. Notes snoring but denies any witnessed
apneas. Recent HST showed moderate OSA. Denies any morning headaches but does
admit to dry mouth. Since starting APAP has noticed improvement in symptoms.

Patient denies sleepwalking, sleep talking, teeth grinding, and other unusual
nocturnal behaviors. Patient denies symptoms of cataplexy,
hypnogogic/hypnopompic hallucinations, or sleep paralysis.

PATIENT ACCOMPANIED BY FAMILY MEMBER/BED PARTNER: No

SLEEP SCHEDULES:

— a

Page 2 of 9
Case: 1:20-cv-04515 Document #: 1 Filed: 08/03/20 Page 11 of 27 PagelD #:11

en TT

MEDICAL RECORD | CONSULTATION SHEET
JOMINGUEZ , MELVIN A SC LESS THAN 50%
KXX-XX-2833 04/03/1965 (Age: 54) SC VETERAN

 

 

 

 

 

“onsultation Results #44277994 continued.

Usual bedtime (lights out): 2am

Reported sleep latency (average): 30 minutes

Nocturnal awakenings: 2-3

Reason: nocturia

Reported sleep latency after nocturnal awakening (average): No
Wake up time (lights on): noon

Feeling refreshed upon awakening: yes

Total perceived sleep time (average): 8hrs

Total perceived sleep needs: 7-8 hours

Preferred sleep position: supine

DAYTIME SYMPTOMS:
- Sleepiness

Caffeinated beverages: 3 energy drinks

Scheduled naps:

Accidents: N

Near-accidents: yes

Daytime/work performance: No

Mental lapses: memory and concentration problems no

Epworth Sleepiness Scale (ESS):
Scoring results:
ESS <10 suggests no abnormal level of daytime sleepiness

. ESS of 10 or more suggests significant level of daytime sleepiness
- Fatigue :

- Depression
Feels depressed: No

Suicidal/Homicidal: No

Active Problem

Hyperlipidemia E78.5 07/30/2019 MUKOSKI,NADA

Obstructive sleep apnea of aduit G4 07/19/2019 GARRITY, CHRISTOPHER
Vitamin D deficiency £55.9 06/11/2018 MUKOSKI, NADA

Erectile dysfunction N52.9 06/11/2018 MUKOSKI,NADA

Osteophyte of bone M25.775 06/11/2018 MUKOSKI,NADA

Disorder of lumbosacral interverteb 06/11/2018 MUKOSKI,NADA

Back pain M54.5 05/22/2017 MUKOSKI,NADA

 

 

Page 3 of 9

ee eee
Case: 1:20-cv-04515 Document #: 1 Filed: 08/03/20 Page 12 of 27 PagelD #:12

en
ee ee a

MEDICAL RECORD | CONSULTATION SHEET
JOMINGUEZ , MELVIN A SC LESS THAN 50%
KXX-XX-2833 04/03/1965 (Age: 54) SC VETERAN

 

Consultation Results #44277994 continued.

 

 

 

H/O: hypertension 110. 05/22/2017 MUKOSKI,NADA
Gastroenteritis * (ICD-9-CM 558.9) 09/04/2009 MUKOSKI,NADA
Hematuria, unspecified (ICD-9-CM 59 09/04/2009 MUKOSKI,NADA

FAMILY HISTORY
brother passed away from

SOCIAL HISTORY:

Lives with: fiance

Works as: Currently not working but previously truck driver working midnight/lam
Smoking: No

Alcohol: No

Drugs: No

ALLERGIES: NKDA

ROS:
negative for: fevers, chills, chest pains, cough, wheezing, night sweats,

arthralgias, myalgias,

PHYSICAL EXAMINATION:

Date Vital Measurement Qualifiers
VITAL SIGNS:

Temperature:97.7 F [36.5 C] (08/21/2019 09:23)
Pulse:60 (08/21/2019 09:23)

Respiration:18 (08/21/2019 09:23)

Blood Pressure:160/96 (08/21/2019 09:23)
Height:71 in [180.3 cm} (08/21/2019 09:25)
Weight:203.8 lb [92.6 kg} (08/21/2019 09:23)
BMI: Body Mass Index is 28.4

Pain:3 (07/30/2019 05:40)

NAD, EOMI,

Lungs: CTA bil, no w/r/r

Heart: RRR, no murmurs

Extremities: no clubbing, no cyanosis
Neuro: AAOx3

Page 4 of 9
Case: 1:20-cv-04515 Document #: 1 Filed: 08/03/20 Page 13 of 27 PagelD #:13

a _—— —_

MEDICAL RECORD | CONSULTATION SHEET
JOMINGUEZ, MELVIN A SC LESS THAN 50%
XXX—-XX-2833 04/03/1965 (Age: 54) SC VETERAN

ee eee ee ee SSS =

 

 

 

 

 

 

 

consultation Results #44277994 continued.

1) Non-VA ACETAMINOPHEN 500MG TAB 1000MG BY MOUTH WEEKLY ACTIVE
AS NEEDED

25 Total Medications

DATA

HST

JUL 15, 2019

"significant sleep disordered breathing with runs of repetitive obstructive
apneas associated with O02 desaturation to 80%. Snoring was recorded through the
night.

The estimated AHI on the current study is 25.7 events/hr. which may be an
underestimate due to technical limitations of the study including that true
sleep time is not monitored or recorded.

Assessment: moderate obstructive sleep apnea.

Recommendation: Trial of auto CPAP. Order has been placed and patient will be
contacted to pick up machine from JBVA and will be instructed on care and use at
that time as well as periodic objective monitoring through the smart card.

07/22/2019 - 08/20/2019

Compliance Report

Usage 07/22/2019 - 08/20/2019

Usage days 26/30 days (87%)

>= 4 hours 22 days (73%)

< 4 hours 4 days (13%)

Usage hours 157 hours 3 minutes

Average usage (total days) 5 hours 14 minutes
Average usage (days used) 6 hours 2 minutes
Median usage (days used) 6-hours 40 minutes
Total used hours (value since last reset - 08/20/2019) 171 hours
AirSense 10 AutoSet

Mode AutoSet

Min Pressure 5 cmH20

Max Pressure 20 cmH20

EPR Fulltime

EPR level 1

Page 7 of 9
Case: 1:20-cv-04515 Document #: 1 Filed: 08/03/20 Page 14 of 27 PagelD #:14

ee nn

a

MEDICAL RECORD | CONSULTATION SHEET
JOMINGUEZ,MELVIN A SC LESS THAN 50%

iXX-XX-2833 04/03/1965 (Age: 54) SC VETERAN

 

 

*onsultation Results #44277994 continued.

Response Standard

Therapy
Pressure - cmH20 Median: 13.7 95th percentile: 18.4 Maximum: 19.1

Leaks - L/min Median: 0.3 95th percentile: 5.7 Maximum: 46.2
Events per hour AI: 1.1 HI: 0.9 AHI: 2.0
Apnea Index Central: 0.3 Obstructive: 0.6 Unknown: 0.2

RERA Index 0.9
Cheyne-Stokes respiration (average duration per night) 0 minutes (03)

ASSESSMENT AND PLAN:
pt is a 54 y/o M with hx of HTN, HLD who ptc to establish care for OSA.

Moderate OSA: Currently controlled. Pt underwent sleep study last month and was
found to have moderate OSA. Started on APAP. Notes improvement of symptoms when
on therapy. Reviewed previous study (see results above).

“We discussed the risks of untreated obstructive sleep apnea including stroke,
dementia, heart disease, worsened blood pressure and diabetic control, weight
gain, cardiac arrhythmia, sudden death, etc.

“patient counseled to not drive if sleepy and to avoid alcohol and sedatives
-The patient was educated about the use and care of the CPAP machine along with

proper mask fitting.
F/u with Dr Sunkara in 6 months

/es/ SAI SUNKARA
Pulm/cC/Sleep Attg
Signed: 08/21/2019 09:38

IIE

(Added Comment )
Entered by: JORDAN, VINCENT R - 08/05/2019 10:00 am
Responsible Person: JORDAN, VINCENT R
Entered at: JESSE BROWN VAMC
Cl-First call to Veteran(unsuccessful scheduling): Left Voice Mail.

ee ee ee SSS SSS

 

 

 
Case: 1:20-cv-04515 Document #: 1 Filed: 08/03/20 Page 15 of 27 PagelD #:15

STATE OF ILLINOIS )
) ss
COUNTY OF COOK ) CHARGE NO. 2020CRO0601

AFFIDAVIT OF SERVICE

Aaron W. Jordan , deposes and states that s/he served a copy of the attached
NOTICE OF DISMISSAL FOR LACK OF SUBSTANTIAL EVIDENCE on each person
named below by depositing the same on _— April 28, 2020 , in the U.S. Mail Box at
100 West Randolph Street, Chicago, Illinois, properly posted for FIRST
CLASS MAIL, addresses as follows:

 

For Complainant For Respondent
Melvin Dominguez Tammy C. Woolley
6116 Ray Ave. Constangy, Brooks, Smith,
Hammond, IN 46320 - & Prophete, LLP
Two Chase Corporate Dr.
Suite 120

Birmingham, AL 35244

Under penalties as provided by law pursuant to Section 1-109 of the Code of Civil Procedure, the
undersigned certifies that the statements set forth in this instrument are true and correct, except as to

matters therein stated to be on information and belief and as to such matters the undersigned certifies as
aforesaid that she verily believes the same to be true.

 

Aaron W. Jordan

PLEASE NOTE:

The above-signed person is responsible only for mailing these documents. If you wish a
review of the findings in this case, you must complete the Request for Review
form attached. Department of Human Rights' staff are not permitted to discuss the
investigation findings once a Notice of Dismissal has been issued.
Case: 1:20-cv-04515 Document #: 1 Filed: 08/03/20 Page 16 of 27 PagelD #:16

STATE OF ILLINOIS
DEPARTMENT OF HUMAN RIGHTS

IN THE MATTER OF:
MELVIN DOMINGUEZ,

COMPLAINANT, CHARGE NO. 2020CR0601

AND FEOC NO. N/A

)

)

)

)

GENERAL EXPRESS/ ARL/ TEAM ONE)
LOGISTICS, LLC,
)

)

)

RESPONDENT.

NOTICE OF DISMISSAL
FOR LACK OF SUBSTANTIAL EVIDENCE

For Complainant For Respondent
Melvin Dominguez Tammy C. Woolley
6116 Ray Ave. Constangy, Brooks, Smith,
Hammond, IN 46320 & Prophete, LLP
Two Chase Corporate Dr.
Suite 120

Birmingham, AL 35244

DATE OF DISMISSAL: April 28, 2020

1. YOU ARE HEREBY NOTIFIED that based upon the enclosed investigation report,
the Department has determined that there is NOT substantial evidence to support
the allegation(s) of the charge. Accordingly, pursuant to Section 7A-102(D) of the
Act (775 ILCS 5/1-101 et seq.) and the Department’s Rules and Regulations (56
Ill. Adm. Code. Chapter Il, §2520.560) the charge is HEREBY DISMISSED.

2. if Complainant disagrees with this action, Complainant may:

a) Seek review of this dismissal before the Illinois Human Rights Commission
(Commission), 100 West Randolph Street, Suite 5-100, Chicago, Illinois,
60601, by filing a “Request for Review" with the Commission by the request for
review filing date below. Respondent will be notified by the Commission if a
Request for Review is filed.

REQUEST FOR REVIEW FILING DEADLINE DATE: August 3, 2020
Or, Complainant may:

b) Commence a civil action in the appropriate state circuit court within ninety (90)
days after receipt of this Notice. A complaint should be filed in the Circuit
court in the county where the civil rights violation was allegedly committed.
Case: 1:20-cv-04515 Document #: 1 Filed: 08/03/20 Page 17 of 27 PagelD #:17

Page 2
Notice of Dismissal for Lack of Substantial Evidence
Charge No. 2020CR0601

if you intend to exhaust your State remedies, please notify the

Equal Employment Opportunity Commission (EEOC) immediately.
The EEOC generally adopts the Department's findings. The Appellate
Courts in Watkins v. Office of the State Public Defender, Ill_App.3d
__, 976 N.E.2d 387 (18 Dist. 2012) and Lynch v. Department_of

Transportation, ___IlLApp.3d ___, 979 N.E.2d 113 (4 Dist. 2012), have

held that discrimination complaints brought under the Illinois Human Rights

Act (“IHRA”) against the State of Illinois in the Iinois Circuit Court are
barred by the State Lawsuit Immunity Act. (745 ILCS 5/1 et seq.).
Complainants are encouraged to consult with an attorney prior to
commencing a civil action in the Circuit Court against the State of Illinois.

PLEASE NOTE: The Department cannot provide any legal advice or assistance.
Please contact legal counsel, your city clerk, or your county clerk with any
questions.

3.

Complainant is hereby notified that the charge(s) will be dismissed with prejudice
and with no right to further proceed if a timely request for review is not filed with

the Commission, or a timely written complaint is not filed with the appropriate circuit

court.

If an EEOC charge number is cited above, this charge was also filed with the

Equal Employment Opportunity Commission (EEOC). If this charge alleges a
violation under Title VI! of the Civil Rights Act of 1964, as amended, or the Age

Discrimination in Employment Act of 1967, Complainant has the right to request

EEOC to perform a Substantial Weight Review of this dismissal. Please note

that in order to receive such a review by the EEQC, it must be requested in
writing to EEOC within fifteen (15) days of the receipt of this notice. However, if

Complainant chooses to file a timely “Request for Review” of this dismissal with

the Illinois Human Rights Commission, then Complainant must wait until receipt
of a final notice/order by the Commission before requesting a Substantial Weight

Review by the EEOC. Complainant must make a written request for Substantial
Weight Review by the EEOC within fifteen (15) days of the receipt of the Human

Rights Commission’s final notice/order. Any request filed prior to your receipt of

a final notice/order WILL NOT BE HONORED. Send your request for a
Substantial Weight Review to EEOC, John C. Kluczynski Federal Building, 230
South Dearborn Street, Suite 1866, Chicago, Illinois 60604. Otherwise,
EEOC will generally adopt the Department of Human Rights’ action in this case.

DEPARTMENT OF HUMAN RIGHTS
James L. Bennett
Director

HB1509/HB59 NOD/LSE 03/6/2020
Case: 1:20-cv-04515 Document #: 1 Filed: 08/03/20 Page 18 of 27 PagelD #:18

STATE OF ILLINOIS
DEPARTMENT OF HUMAN RIGHTS

IN THE MATTER OF:
MELVIN DOMINGUEZ,

 

)
COMPLAINANT, ) CHARGE NO. 2020CR0601
AND ) EEOC NO. N/A
)
GENERAL EXPRESS/ ARL/ TEAM ONE _)
LOGISTICS, LLC, )
)
)
)
RESPONDENT.  }
REQUEST FOR REVIEW
Melvin Dominguez Tammy C. Woolley
6116 Ray Ave. Constangy, Brooks, Smith,
Hammond, IN 46320 & Prophete, LLP
Two Chase Corporate Dr.
Suite 120

Birmingham, AL 35244

TO: MELVIN DOMINGUEZ,
DATE: April 28, 2020
REQUEST FOR REVIEW FILING DEADLINE DATE: August 3, 2020

| hereby request that the dismissal of the charge by the Illinois Department of
Human Rights (Department) be reviewed by the Illinois Human Rights
Commission (Commission).

Complainant's Current Address (please print clearly):

Apt/Unit #

City State Zip Phone ( )
Case: 1:20-cv-04515 Document #: 1 Filed: 08/03/20 Page 19 of 27 PagelD #:19

Page 2
Request for Review
Charge No. 2020CR0601

IN THE SPACE PROVIDED BELOW, YOU MUST LIST AND DESCRIBE THE SPECIFIC
REASONS THAT THE CHARGE SHOULD NOT HAVE BEEN DISMISSED. If applicable, you
may write on the back of this form or attach additional information or documents,
which support your Request for Review. You may review your investigation file to
help you prepare your request by calling (312) 814-6262 or (217) 785-5100. The
Department's investigation file may be reviewed or copied upon request once the
Department’s investigation has been completed. The Department is not
responsible for copy service fees. A minimum of three (3) business days’ notice is
required. Call (312) 814-6262 to make arrangements.

 

 

 

SIGNATURE DATE

 

YOU MUST ENCLOSE THE ORIGINAL AND THREE COPIES, INCLUDING SUPPORTING
DOCUMENTS, OF YOUR ENTIRE REQUEST AND YOU MUST SIGN, DATE AND HAVE THIS
FORM POSTMARKED OR HAND DELIVERED BY THE FILING DEADLINE DATE ABOVE,
TO:

 

Iinois Human Rights Commission, 100 West Randolph Street, Suite 5-100,
Chicago, IL 60601; Telephone: (312) 814-6269; TDD: (312) 814-4760.

Please note that pursuant to Section 5300.410 of the Commission’s Procedural Rules (56
lll. Admin. Code §5300.410), except by permission of the Commission, the request,
argument and supporting materials shall not exceed 30 pages.

Further, note that pursuant to 56 Ill. Admin. Code § 5300.40(b) of the Commission's
Procedural Rules, all arguments in support of the Request for Review must be written on
8 %" x 11” paper. Any argument submitted on non-conforming paper, such as a “post-it”
note, will not be considered part of the Request for Review and will be disregarded by the
Commission.

THIS FORM MAY NOT BE SENT VIA TELEFAX.
HR15N9/HRAG HRC RIR 1/17
Case: 1:20-cv-04515 Document #: 1 Filed: 08/03/20 Page 20 of 27 PagelD #:20

STATE OF ILLINOIS
DEPARTMENT OF HUMAN RIGHTS
INVESTIGATION REPORT
Complainant: Melvin Dominguez IDHRNo.: 2020CR0601
Respondent: General Express/ ARL'/Team One EEOC No.:
Logistics, LLC ;
Z
Investigator: PJW Supervisor Date: offer 0 2d
Issue/Basis: Finding:
A. Discharge/disability, Sleep Apnea” A. Lack of substantial evidence
Jurisdiction:
Alleged violation: July 24, 2019
Charge filed: September 9, 2019
Charge perfected: September 16, 2019
Amendments: N/A
Number of employees: 15+

Verified Response:

Note: Pursuant to Public Act 100-0492, a verified response is not required for a charge filed on or
after September 8, 2017.

Employment Data:

Respondent’s Consolidated EEO Report for the year of 2019 (EXHIBIT A) indicates that
Respondent employed 32 persons during the applicable period.

Uncontested Facts:

1. Complainant is a truck driver formerly employed by General Express/ARL (TeamOne
Logistics LLC), an on-demand freight delivery service that delivers goods for industrial,
corporate, and medical businesses.

 

' General Express/ARL entered into a contract with Team One Logistics LLC in March 2018 and it is agreed by both
parties that TeamOne Logistics LLC is the proper name of Respondent for this charge.

* The Charge of Discrimination submitted from the EEOC lists “Retaliation” and “Disability” as the basis for this
charge, however it was clarified with Complainant during the Complainant interview conducted January 14, 2020,
that Complainant did not engage in a protected activity and that the issue and basis of this charge is
Discharge/disability, sleep apnea.
Case: 1:20-cv-04515 Document #: 1 Filed: 08/03/20 Page 21 of 27 PagelD #:21

Charge No.: 2020CR0601
Page 2 of 8

2. Complainant was hired by Respondent in a full-time position in Spring 2018 and was
responsible for delivering trailers of goods to facilities within and outside of the State of
Illinois.

3. Complainant’s performance as a truck driver met Respondent’s expectations.

4. Complainant is disabled within the meaning of section 103-I of the Illinois Human Rights
Act and was diagnosed by his medical provider as having sleep apnea.

5. Complainant’s disability interfered with the essential functions of his job in that he is
unable to operate his vehicle if he is sleepy.

6. Complainant did not provide Respondent with medical documentation that he was
disabled.

7. On July 24, 2019, Respondent assigned Complainant a load to transport and Complainant
declined the job due to being too tired to drive.

8. After Complainant declined to transport his assigned load on July 24, 2019, Matt DeChene
(no known disability), Operations Manager, instructed Complainant to remove his personal
belongings from his assigned truck.

9. Complainant has not returned to work with Respondent since July 24, 2019.

Complainant’s Allegations-Count A:

Complainant, a truck driver, alleges that on July 24, 2019, Respondent discharged him due to his
disability, sleep apnea. Complainant alleges that his work met the performance standards of his
job. Complainant alleges that his disability was unrelated to his ability to perform the essential
functions of his job, with or without reasonable accommodations. Complainant claims that
Respondent failed to discharge non-disabled employees under similar circumstances.

Respondent’s Defenses-Count A:

Respondent’s articulated non-discriminatory reason is that the Complainant was not discharged
from his employment with Respondent. Respondent contends that Complainant admitted to falling
asleep while operating his vehicle and due to Department of Transportation (DOT) safety
regulations, Respondent took Complainant out of service so that he could undergo a DOT-
mandated physical examination as required by law. Respondent contends that Complainant failed
to participate in the required DOT physical and would not respond to their attempts at contacting
him regarding this requirement and thus considered Complainant to have voluntarily resigned his
position. Respondent further contends that there were no similarly situated, non-disabled
employees who were not discharged under similar circumstances.
Case: 1:20-cv-04515 Document #: 1 Filed: 08/03/20 Page 22 of 27 PagelD #:22

Charge No.: 2020CR0601

Page 3 of 8

Investigation Summary-Count A:
Complainant’s Evidence.

A.

1.

Complainant (disabled) stated that during his employment with Respondent he was
responsible for transporting freight from Respondent’s home base in Channahon,
[llinois, to various locations within and outside of the State of Illinois.

Complainant stated that prior to being diagnosed with sleep apnea, he often had
trouble staying awake while performing his job as a truck driver, and because of
this he relied on energy drinks and other caffeinated beverages to stay alert while
operating his vehicle.

Complainant stated that he fell asleep at least five times while operating his vehicle,
but that he never got into an accident as a result.

Complainant stated that in April 2019, he initially failed a Department of
Transportation (DOT) physical due to high blood pressure and was temporarily
taken off the road but with medication, was able to later pass the DOT physical and
return to work. Complainant stated that although his blood pressure was regulated,
he was not aware that he also suffered sleep apnea at this time.

Complainant stated that on July 17, 2019, he was on his way to pick up a load for
Respondent when he began experiencing chest pains. Complainant stated that he
called Respondent’s dispatch and informed them that he could not take the load and
then went to Chicago’s Veterans Administration hospital where he was told that he
had previously been diagnosed with sleep apnea. Complainant stated that he had
not been informed of this diagnosis prior to this hospital stay.

Complainant stated that his sleep apnea diagnosis interferes with the essential
functions of his job in that he is unable to operate his vehicle during certain hours
or in heavy, slow-moving traffic, without becoming fatigued and sometimes falling
asleep. Complainant stated that he was advised by his physician that he should not
operate his vehicle if sleepy.

Complainant stated that whilé in the hospital on J uly 17, 2019, he sent a text
message to Matt DeChene “DeChene” (no known disability), Operations Manager,
requesting that DeChene speak to the owners of Respondent on his behalf and that
he be taken off the road and given an office job in dispatch or as a broker instead
of driving a truck. Complainant stated he informed DeChene that he wanted to keep
working for and eventually retire with, Respondent. Complainant stated he believed,
being given a different job at Respondent would have been a reasonable
accommodation for his disability, sleep apnea.

Complainant stated that after his sleep apnea diagnosis he did not ask for an
accommodation that would enable him to safely continue working as a truck driver,
but that prior to being diagnosed with sleep apnea he had asked Respondent to
schedule him early shifts, as he was more alert during the morning hours.
Case: 1:20-cv-04515 Document #: 1 Filed: 08/03/20 Page 23 of 27 PageID #:23

Charge No.: 2020CR0601

Page 4 of 8

B.

9.

10.

11.

12.

13.

14,

Complainant stated that on July 24, 2019, he was assigned a load to transport but
there were tires blown on his truck, resulting in a delay. Complainant stated that he
asked Theresa Elliott “Elliott” (no known disability), Talent Manager, if he could
be assigned a new vehicle straight away, but that Elliott stated that he would have
to wait for DeChene to arrive at Respondent for Complainant to get his next
assignment. Complainant stated that he became tired waiting for DeChene’s arrival
and fell asleep.

Complainant stated that when DeChene arrived at Respondent on July 24, 2019, he
assigned Complainant a load to transport to Wisconsin, but Complainant was too
tired to drive and declined the load. Complainant stated that it is a truck driver’s
responsibility to alert their supervisors if they are too tired or otherwise impaired
and cannot safely operate their vehicles. Complainant stated that DeChene told him
he would inform Marty Budkey “Budkey” (no known disability), Owner, that
Complainant could not take the load. Complainant stated that Budkey later
telephoned and told him that he would have Complainant’s Commercial Driver’s
License (CDL) revoked. Complainant stated that he considered this a scare tactic
to force him into transporting the load.

Complainant stated that after he spoke with Budkey, he received a text message
from DeChene (EXHIBIT B) informing him that he was to clear his personal
belongings out of his assigned truck.

Complainant stated that he did not receive formal documentation that he was
discharged by Respondent.

Complainant provided medical documentation of a Pulmonary Tele-Sleep Consult
(GROUP EXHIBIT C) dated August 21, 2019, that shows that Complainant had
fallen asleep at the wheel and had near accidents as a result. This documentation
shows that Complainant was consulted not to drive if sleepy. Complainant stated
that he has not yet been medically cleared to drive, but that he is going to participate
in another study to determine if he will again be able to drive a commercial vehicle.
Complainant stated that he still has his CDL.

Complainant stated he is unaware of any similarly situated, non-disabled
employees who were treated differently under similar circumstances.

Respondent’s Evidence.

l.

Theresa Elliott “Elliott” (no known disability), Talent Manager, stated that
Complainant worked as a Truck Driver throughout his employment with
Respondent. The job description for Truck Driver (EXHIBIT D) indicates that
Complainant was responsible for transporting, unloading, and reloading freight on
pallets or in containers from straight trucks, single or double trailers, tankers, or
combinations of each; be knowledgeable of and able to employee safety equipment
as needed while operating a vehicle; maintain driver logs; and be flexible in his
available work hours as part of his employment.
Case: 1:20-cv-04515 Document #: 1 Filed: 08/03/20 Page 24 of 27 PagelD #:24
Charge No.: 2020CR0601

Page 5 of 8
2.

Complainant was also required to follow Respondent’s policies and procedures as
detailed in TeamOne Logistics LLC’s Employee Handbook which outlines its
guidelines for reasonable accommodations for persons with disabilities (EXHIBIT
E) and states, “TeamOne will make reasonable accommodations for pregnant

individuals and qualified individuals with known disabilities unless doing so would

result in an undue hardship.”

Elliott denies the Respondent was aware of Complainant’s disability. Elliott stated
that Complainant passed his Department of Transportation (DOT) Commercial
Driver’s License (CDL) medical certification in April 2019 (GROUP EXHIBIT
F) and that he did not have medical restrictions on his license.

Matt DeChene “DeChene” (no known disability), Operations Manager, stated that
Complainant did not tell him on July 17, 2019 and that he had sleep apnea or was
disabled. DeChene further denies that Complainant asked for an accommodation to
perform his job on that date or at any other time.

DeChene stated that truck drivers are allotted eleven hours of service with a three-
hour break per shift and that on July 24, 2019, Complainant was eligible to work
more hours of service. DeChene stated that dispatch attempted to assign
Complainant a load to transport, but Complainant refused. DeChene stated that the
issue was escalated to him and when he questioned Complainant as to why he
would not accept the load, Complainant told him that he sometimes fell asleep at
the wheel in traffic situations.

DeChene agreed that it is a driver’s responsibility to inform their supervisor’s if
they are unable to drive their vehicle due to safety concerns. DeChene stated that
falling asleep behind the wheel presented a serious safety hazard and that
Complainant could not be allowed to operate his vehicle after admitting that he
sometimes fell asleep while driving. .

Elliott denied that Respondent attempted to pressure Complainant to drive by
threatening the revocation of his Commercial Driver License (CDL). Elliott stated
that it is a Department of Transportation (DOT) requirement that drivers who admit
to being impaired while driving must be taken out of service and when Complainant
admitted to falling asleep behind the wheel he was immediately taken off road for
this reason. Respondent cited the Federal Motor Carrier Safety Administration
Regulations published in the Federal Code of Regulations (Title 49), which
includes section 391.45 (EXHIBIT G) which mandates “Persons who must be
medically examined and certified," with section F of this regulation including “any
driver whose ability to perform his or her normal duties has been impaired by a
physical or mental injury or disease.’

Elliott stated that on July 24, 2019, she advised Complainant that he would need to
undergo a physical examination and be medically cleared per DOT guidelines in
order to be put back on service and allowed to drive. Elliott stated that she advised
Case: 1:20-cv-04515 Document #: 1 Filed: 08/03/20 Page 25 of 27 PagelD #:25

Charge No.: 2020CR0601

Page 6 of 8

10.

10.

11.

Complainant that Respondent would pay for his examination and that he was to
follow up with her so that the medical exam could be scheduled.

Elliott denied that Complainant requested a reasonable accommodation to perform
his job. Elliott stated that even if Complainant was to be offered light duty, he would
not be able to return to driving until he was medically cleared per DOT regulations.

DeChene agreed that he told Complainant to remove his personal belongings from
his assigned truck. DeChene stated that because Complainant was unable to drive,
his regular truck was going to be assigned to a different driver and that this was
standard practice when a driver was placed out of service.

Elliott stated that she repeatedly called Complainant to schedule his required DOT
physical examination and that Complainant would not return her calls.

Elliott stated that Complainant was not terminated, but because he would not
participate in the DOT mandated medical exam, he was considered to have
voluntarily resigned his employment. Respondent provided Complainant’s
Employee Change of Status Form (EXHIBIT H) dated July 31, 2019, that lists his
voluntary separation from Respondent.

C. Complainant’s Rebuttal.

1.

Analysis:

Complainant denied that he voluntarily resigned with Respondent and contends that
he was discharged.

Complainant denied that he was informed by Respondent that he needed to take a
Department of Transportation (DOT) physical required for medical clearance.
Complainant stated that he spoke to Elliott on July 24, 2019, and that she stated she
was trying to set up a meeting between Complainant and Respondent so that
Complainant could retire with the company.

Complainant stated that he was told by Elliott that he was not provided warning
and should not have been told to clean out his truck.

Complainant stated that he spoke with Elliott late in the afternoon on J uly 24, 2019,
and she stated that she would call him back but that he never contacted her again.

Complainant filed this charge alleging that he was discharged by Respondent based on his
disability, sleep apnea. Respondent denies that they discharged Complainant, but rather that he
was placed out of service due to his admitted tendency to fall asleep while operating his vehicle.
Department of Transportation regulations mandate that commercial drivers who are impaired due
to physical or mental illness must undergo a physical examination to determine if they might be
cleared to drive and Complainant admitted that he did not participate in this legally required
examination. Further, Complainant stated that on J uly 24, 2019 and to the present day, he is unable
to drive a commercial vehicle with or without reasonable accommodations, While Complainant
Case: 1:20-cv-04515 Document #: 1 Filed: 08/03/20 Page 26 of 27 PagelD #:26

Charge No.: 2020CR0601
Page 7 of 8

stated that he requested to be assigned to a dispatcher or other office position with Respondent,
these tasks are unrelated to Complainant’s job as a truck driver and do not fall under the category
of a reasonable accommodation under the Illinois Human Rights Act.

This investigation did not reveal that Respondent treated similarly situated non-disabled
employees more favorable than Complainant. Complainant cannot meet the Prima Facie prong
that his disability is unrelated to his ability to perform the essential functions of his job with or
without reasonable accommodations.

Findings and Conclusion-Count A:

A finding of lack of substantial evidence is recommended because:

The evidence shows that Respondent took Complainant out of service from driving due to his
admission that he was unable to safely operate his vehicle, which is consistent with the regulations
set forth by the Department of Transportation and Federal Motor Carrier Safety Administration’s
Federal Code of Regulations (Title 49). Complainant stated that he did not ask for reasonable
accommodations as outlined by the Illinois Human Rights Act and further stated that he is unable
to work as a truck driver with or without reasonable accommodations, regardless. This
investigation did not find that Complainant was terminated from his employment on July 24, 2019.
This investigation did show that Complainant failed to take the required physical examination to
work and resigned from his employment. Complainant was removed from service by Respondent
for his inability to perform his job. There is no substantial evidence that Complainant was
discharged due to his disability, sleep apnea.

Witness List:

A. Complainant (disabled) (CPI)
6116 Ray Ave.
Hammond, IN 46320
219-576-4757

B. Theresa Elliott (no known disability) (Telephone)
Talent Manager
C/O Tammy C. Woolley, Attorney
Two Chase Corporate Drive, Suite 120
Birmingham, AL 35224
202-226-5468

C. Matt DeChene (Telephone)
Operations Manager
C/O Tammy C. Woolley, Attorney
Two Chase Corporate Drive, Suite 120
Birmingham, AL 35224
202-226-5468
Case: 1:20-cv-04515 Document #: 1 Filed: 08/03/20 Page 27 of 27 PagelD #:27

Charge No.: 2020CR0601

Page 8 of 8
Exhibits:
A. Respondent’s EEO Report for 2019
B. Text message between Complainant and Matt DeChene
C. Complainant’s Pulmonary Tele-Sleep Consult dated August 21, 2019
D. Job Description for Truck Driver position
E. TeamOne Logistics LLC’s Employee Handbook Disability Accommodation Policy
F. Complainant’s Medical Examination Certificate dated April 22, 2019.
Gz Federal Motor Carrier Safety Administration’s Federal Code of Regulations (Title 49),
391.45, Section F
H. Complainant’s Employee Change of Status Form dated July 31, 2019

_ MERIT REPORT.docm
12/17
